Citation Nr: 0917328
Decision Date: 05/08/09	Archive Date: 06/02/09

Citation Nr: 0917328	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-39 899	)	DATE May 08 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbar degenerative 
osteoarthritis, to include as secondary to service-connected 
right hip. 

2.  Entitlement to service connection for lumbar degenerative 
osteoarthritis, to include as secondary to service-connected 
right hip. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

The Veteran provided testimony at a March 2009 hearing before 
the Board.  A transcript of the proceeding is associated with 
the claims folder.  

The issue of entitlement to service connection for lumbar 
degenerative osteoarthritis, to include as secondary to 
service connected right hip is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2005 rating decision, the RO 
denied a claim of entitlement to service connection for low 
back condition, and properly notified the Veteran, who did 
not initiate an appeal of that decision.  

2.  The evidence associated with the claims file subsequent 
to the February 2005 rating decision regarding the Veteran's 
claim for service connection for low back condition relates 
to an unestablished fact, is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 2005 rating decision which denied the 
Veteran's claim of entitlement to service connection for low 
back condition is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).


2.  The evidence received subsequent to the February 2005 
rating decision is new and material and the requirements to 
reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, a 
hearing transcript, and both VA and private treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence to Reopen Claim

In February 2005, the RO denied service connection for low 
back condition as the Veteran's July 1965 separation physical 
examination indicated a normal spine examination and did not 
note a history of a chronic low back condition.  The Veteran 
did not appeal.  Thus, the decision became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In April 2005, he 
submitted a claim to reopen.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim, and if so, whether service 
connection may be granted.  

In this regard, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless 
of the manner in which the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record. 

Upon review of the record, the Board finds that the evidence 
received since the February 2005 rating decision is new and 
material.  Specifically, the Veteran's post service private 
treatment record dated in March 2006 demonstrates that he has 
reported a history of chronic back pain and stiffness since 
his December 1963 motor vehicle accidence, which occurred 
during service.  Moreover, in the aforementioned treatment 
record, Dr. E.H. opined that the Veteran's service-connected 
right hip may be contributing to his continued and worsening 
back pain.  An August 2005 VA examination includes a 
diagnosis of lumbar degenerative osteoarthritis.  These 
reports and diagnosis were not of record at the time of the 
February 2005 rating decision and address an unestablished 
fact.  Thus, the claim is reopened.  38 U.S.C.A. § 5108.

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for lumbar degenerative osteoarthritis, to 
include as secondary to service connected right hip, is 
reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that he currently suffers from lumbar 
degenerative osteoarthritis, which is the result of injuries 
he sustained in a December 1963 motor vehicle accident, 
during service.  He further contends that this injury led to 
his weakening of his lower spine, which contributed to his 
herniated disc injury.  The Veteran also contends, in the 
alternative, that his current back condition is the result of 
his service-connected right hip.  He states that as early as 
several months after discharge from service, he experienced 
symptoms associated with his back condition, including pain 
and stiffness, and these symptoms continued to worsen 
subsequently.    

The Veteran's service treatment records (STRs) demonstrate 
that he was treated twice in June 1965 for low back pain.  
The Veteran's July 1965 separation physical examination is 
negative for complaints, treatment, or a diagnosis of a back 
disorder.  Service connection has been granted for right hip 
degenerative osteoarthritis.  

In a March 2006 a private treatment record, Dr. E.H. 
indicated that the Veteran sustained a fracture dislocation 
to his right hip, which may be contributing to his continued 
and worsening back pain. 

The Veteran's post-service private treatment records dated in 
July 1978 through September 1978 show that he was admitted to 
the hospital for low back pain and paresthesias involving the 
left lower extremity which he claimed was due to a job-
related injury.  In July 1978, the Veteran was diagnosed with 
a herniated nucleus, and subsequently underwent a laminectomy 
in September 1978.  Records pertaining to a lawsuit regarding 
the job-related accident noted that the Veteran had a 
preexisting degenerating spinal disc problem in the lumbar 
area of his spine.  

The report of an August 2005 VA examination included a 
diagnosis of lumbar degenerative osteoarthritis; however, the 
opinion offered by the examiner is inadequate.  Addressing 
whether a herniated disk was related to the service-connected 
right hip disability, the examiner noted the Veteran's 
history of an motor vehicle accident in service in which he 
injured his right hip.  The Veteran dated that onset of back 
pain to shortly after the accident.  The examiner noted that 
records show that the Veteran "did sustain a sudden jerking 
motion to his spine which supports the mechanics of his 
lumbar herniation.  Therefore it is less likely as not that 
herniated disk is due to right hip disability."  The opinion 
is unclear for several reasons, including whether the 
"sudden jerking motion" was in the motor vehicle accident 
in service and whether the Veteran has a herniated disk; the 
only diagnoses recorded were osteoarthritis.  Finally, the 
examiner did not address whether the Veteran's currently 
diagnosed back disability was aggravated by the service-
connected right hip disability.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Accordingly, a new medical examination 
is necessary to make a determination in this case.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran should also be provided notice appropriate to 
claims for service connection based on aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the Veteran's claim 
of entitlement to service connection for 
lumbar degenerative osteoarthritis, as 
secondary to service-connected right hip.  
Additionally, the notice should explain 
how disability ratings and effective dates 
are determined.  A copy of the notice 
letter must be included in the claims 
file.

2.  Upon completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination in order to determine the 
current nature and likely etiology of any 
back disorder, particularly lumber 
degenerative osteoarthritis and/or a 
herniated disc.  The claims folder should 
be made available to the examiner for 
review.  Any indicated evaluations, 
studies, and tests deemed to be necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly preservice 
treatment records and service treatment 
records.

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

Does the evidence of record show that the 
Veteran currently has a low back disorder?  
If the answer is yes, (1) is it at least as 
likely as not that the current disorder had 
its onset in service, in particular, 
considering the 1963 motor vehicle accident 
that the Veteran sustained while in 
service? (2) If the condition did not have 
its onset in service, it is at least as 
likely as not that any currently 
demonstrated disorder is caused or 
aggravated by the service-connected right 
hip?

A rationale for all opinions expressed 
should be provided.  

3.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


